          Case 4:20-cv-00233-DPM Document 9 Filed 03/10/21 Page 1 of 2



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

UNITED STATES OF AMERICA                                        PLAINTIFF

v.                          No. 4:20-cv-233-DPM

ARKANSAS FEDERAL CREDIT UNION
CASHIER'S CHECK NUMBER 35905
IN THE AMOUNT OF $62,633.16
PAYABLE TO U.S. MARSHALS SERVICE                             DEFENDANT

                        DECREE OF FORFEITURE

     1. The United States has filed a verified complaint in rem for
forfeiture, served the complaint on all required parties, and published
notice of this action. Doc. 1 & 8; 18 U.S.C. § 983; Rule G of the
Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions. The defendant check- Arkansas Federal Credit
Union Cashier's Check Number 35905 in the Amount of $62,633.16
Payable to U.S. Marshals Service-represents the proceeds of Blake
Yoder's participation in a conspiracy to violate the Anti-Kickback
Statute, as charged in Case No. 4:21-cr-10-LPR. Yoder has consented to
the forfeiture of the check. Notice has been properly given. And no
other person has filed a claim or answer or otherwise defended the
action.
     2.      The United States' motion for an order of forfeiture, Doc. 8,
is granted. The Court declares the cashier's check forfeited to the
       Case 4:20-cv-00233-DPM Document 9 Filed 03/10/21 Page 2 of 2



United States. Title to this property is now vested solely in the United
States. All prior claims in and against the defendant property are
extinguished and declared void.      The defendant property must be
turned over to the United States and disposed of according to law.
     So Ordered.



                                 D .P. Marshall Jr.
                                 United States District Judge




                                   -2-
